FRANKLIN, J.
Information for the crime of forgery, with a conviction. Defendant appeals. We have not had the benefit of any argument, or brief, or assignment of errors on this appeal; but we have given the record a careful consideration, to ascertain if in the prosecution of the cause, the defendant has been denied any substantial right. The information states a public offense, the evidence is ample to support the conviction, the instructions of the court guard every right of the defendant, and in the record we find no reversible error. Judgment affirmed.
ROSS, C. J., and CUNNINGHAM, J., concur.